DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/22 has been entered.
Notice of Amendment
In response to the amendment(s) filed on 10/5/22, amended claim(s) 1, 4, 14, and 18 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the plurality of electrodes comprise pad electrodes that have a surface that extends through an adhesive layer to contact the patient and an opposite extending portion to engage the control module,” as recited in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 4 is objected to because of the following informalities: “:” (line 2) appears that it should be “;”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control module … configured to (i) detect the first electromyographic signal, and (ii) generate a first voltage signal,” in claim 1, corresponding to the structures disclosed at para [0189]-[0190], and “a physical layer module configured to receive a payload request from a console interface module or a nerve integrity monitoring device, and based on the payload request, (i) upconvert the first voltage signal to a first radio frequency signal, and (ii) wirelessly transmit the first radio frequency signal from the sensor to the console interface module or the nerve integrity monitoring device,” in claim 1, corresponding to the structures disclosed at para [0189]-[0190].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-12, 14-16 and 18-21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 1, the claim language “a plurality of electrodes having a surface configured to (i) selectively attach to a patient and be selectively removed from the patient” appears to be new matter.  The examiner could not find these exact terms in the specification, and although the exact terms do not need to be used, the examiner could not find any corollaries either.  This may be in part due to the examiner not knowing what “selectively attach” and “selectively removed” is a corollary to (since these exact terms could not be found in the specification).  The examiner respectfully requests Applicant’s assistance in determining where support may be found or have the subject matter deleted from the claims.
For claim 14, the claim language “wherein the plurality of electrodes comprise pad electrodes that have a surface that extends through an adhesive layer to contact the patient and an opposite extending portion to engage the control module” appears to be new matter.  The examiner could not find these terms in the specification, and although the exact terms do not need to be used in the specification as they are used in the claims, the examiner could not find any corollaries either.  Specifically, the examiner was unable to find that the plurality of electrodes have an opposite extending portion to engage the control module.  The examiner respectfully requests Applicant’s assistance in determining where support may be found or have the subject matter canceled from the claims.
Dependent claim(s) 2-12, 14-16 and 18-21 fail to cure the deficiencies of independent claim(s) 1, thus claim(s) 1-12, 14-16 and 18-21 is/are rejected under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 11, 18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0075578 to Gharib et al. (hereinafter “Gharib”) in view of U.S. Patent Application Publication No. 2007/0270678 to Fadem et al. (hereinafter “Fadem”) and U.S. Patent Application Publication No. 2011/0230734 to Fain et al. (hereinafter “Fain”) and U.S. Patent No. 4,630,263 to Townsend et al. (hereinafter “Townsend”).
For claim 1, Gharib discloses a sensor (para [0003]) comprising:
a plurality of electrodes (27) (Fig. 2) (para [0062]) each including a surface (see Fig. 2) configured to (Examiner’s Note: functional language, i.e., capable of) (i) attach to an exterior surface of a patient and be removed from the exterior surface of the patient (para [0090]), and (ii) receive a first electromyographic signal regarding integrity of a nerve to a selected muscle based on a stimulation of the nerve within the patient (para [0062]);
a control module (22) (Fig. 2) (para [0060]) connected to the plurality of electrodes (as can be seen in Fig. 2), wherein the control module is configured to (i) detect the first electromyographic signal (para [0060]), and (ii) generate a first signal based on the detected first electromyographic signal (see 16 in Fig. 1) (para [0057]).
Gharib does not expressly disclose that the first signal is a first voltage signal.
However, Fadem teaches producing voltage signals with a “digital amplification circuit” from an EMG measurement (para [0002]).
It would have been obvious to a skilled artisan to modify Fain such that the first signal is a first voltage signal, in view of the teachings of Fadem, because voltage signals are a suitable type of signal for transmitting EMG data.
Gharib and Fadem do not expressly disclose a physical layer module configured to receive a payload request from a console interface module or a nerve integrity monitoring device, wherein the console interface module or the nerve integrity monitoring device is separate from the control module, and based on the payload request, (i) upconvert the first voltage signal to a first radio frequency signal, and (ii) wirelessly transmit the first radio frequency signal from the sensor to the console interface module or the nerve integrity monitoring device.
However, Fain teaches a physical layer module (408) configured to (Examiner’s Note: functional language, i.e., capable of) receive a payload request from a console interface module or a nerve integrity monitoring device (para [0083] and [0094], see “cellular telephone,” which has multiple reference numbers including, for example, 304, 406, and 602), wherein the console interface module or the nerve integrity monitoring device is separate from a control module (control module being 220 of 100, or alternatively could be 100 itself) (as can be seen in Fig. 3), and based on the payload request, (i) upconvert the first voltage signal to a first radio frequency signal (para [0085]) (also see para [0081]), and (ii) wirelessly transmit the first radio frequency signal from the sensor to the console interface module or the nerve integrity monitoring device (para [0081], [0083], and [0085]).
It would have been obvious to a skilled artisan to modify Gharib to include a physical layer module configured to receive a payload request from a console interface module or a nerve integrity monitoring device, wherein the console interface module or the nerve integrity monitoring device is separate from the control module, and based on the payload request, (i) upconvert the first voltage signal to a first radio frequency signal, and (ii) wirelessly transmit the first radio frequency signal from the sensor to the console interface module or the nerve integrity monitoring device, in view of the teachings of Fain, for the obvious advantage of improving communication between Gharib’s components.
Gharib, Fadem, and Fain do not expressly disclose that the physical layer module is configured to: receive a synchronization request signal from a console interface module or a nerve integrity monitoring device.
However, Towsend teaches receiving a synchronization request signal (col. 3, lines 5-14) (also see col. 3, lines 31-51 and elements 88 and 90 in Fig. 3 for the whole picture of what’s going on; to summarize, elements 56 and 58 provide the clock signal 50 to the data slot decoder 70 (as well as the bus 64) and generator 80, which controls the interrogation/polling of the if the data slots on the bus 28 for each of the data sources 26/30).
It would have been obvious to a skilled artisan to modify Gharib such that the physical layer module is configured to: receive a synchronization request signal from a console interface module or a nerve integrity monitoring device, in view of the teachings of Townsend, for the obvious advantage of enabling slot timing for data transmission (see col. 4, lines 46-49 of Townsend).  Additionally, it would have specifically been obvious for the physical layer module to receive the synchronization request because the physical layer module is the structure that generates the output signal and in Townsend the structure that generates the output signal is also the structure that receives the synchronization signal (see col. 3, lines 5-14 of Townsend).  Moreover, it would have been obvious for the synchronization request signal to come from the console interface module or the nerve integrity monitoring device because element 58 in Townsend and element 408 in Fain are both structures that receive input signals, convert them, and then output them to the structure that transmits the frequency signal.
For claim 2, Gharib does not expressly disclose wherein: the payload request includes a data rate; the physical layer module is configured to transmit a data payload to the console interface module or the nerve integrity monitoring device at the data rate; and the data payload includes data generated based on the first electromyographic signal.
However, Fain teaches wherein: the payload request includes a data rate (para [0082]); the physical layer module is configured to transmit a data payload to the console interface module or the nerve integrity monitoring device at the data rate (para [0083]-[0085]); and the data payload includes data generated based on the first electromyographic signal (para [0055], [0058], and [0085]).
It would have been obvious to a skilled artisan to modify wherein: the payload request includes a data rate; the physical layer module is configured to transmit a data payload to the console interface module or the nerve integrity monitoring device at the data rate; and the data payload includes data generated based on the first electromyographic signal, in view of the teachings of Fain, for the obvious advantage of improving communication between Gharib’s components.
For claim 11, Gharib does not expressly disclose a power module configured to supply a voltage to the control module, wherein the power module is configured to, based on whether the control module is receiving the voltage from the power module, transition (i) being OFF to being in a low power mode or a high power mode, or (ii) being in the low power mode to being in the high power mode.
However, Fain teaches a power module (para [0062] and [0064]) configured to (Examiner’s Note: functional language, i.e., capable of) supply a voltage to the control module (para [0062] and [0064]), wherein the power module is configured to, based on whether the control module is receiving the voltage from the power module, transition (i) being OFF to being in a low power mode or a high power mode, or (ii) being in the low power mode to being in the high power mode (para [0064]).
It would have been obvious to a skilled artisan to modify Gharib to include a power module configured to supply a voltage to the control module, wherein the power module is configured to, based on whether the control module is receiving the voltage from the power module, transition (i) being OFF to being in a low power mode or a high power mode, or (ii) being in the low power mode to being in the high power mode, in view of the teachings of Fain, for the obvious advantage of conserving power while using the sensor.
For claim 18, Gharib further discloses wherein the plurality of electrodes comprise pin electrodes each including a length to be inserted into the patient (“needle electrodes,” para [0090]).
For claim 20, Gharib does not expressly disclose a front end circuit connected to the plurality of electrodes; an amplifier module configured to amplify an output of the front end circuit; a detection module configured to, based on an output of the amplifier module (i) detect whether the plurality of electrodes are attached to the patient, and (ii) generate an output signal indicating whether the plurality of electrodes are attached to the patient, wherein the control module is configured to generate the first voltage signal based on the output signal.
However, Fain teaches a front end circuit connected to the plurality of electrodes (as can be seen in Fig. 1); an amplifier module configured to amplify an output of the front end circuit (para [0050]); a detection module configured to, based on an output of the amplifier module (i) detect whether the plurality of electrodes are attached to the patient (para [0064]), and (ii) generate an output signal indicating whether the plurality of electrodes are attached to the patient (para [0064]), wherein the control module is configured to (Examiner’s Note: functional language, i.e., capable of) generate the first voltage signal based on the output signal (para [0064]) (also see para [0055], [0058], and [0085]).
It would have been obvious to a skilled artisan to modify Gharib a front end circuit connected to the plurality of electrodes; an amplifier module configured to amplify an output of the front end circuit; a detection module configured to, based on an output of the amplifier module (i) detect whether the plurality of electrodes are attached to the patient, and (ii) generate an output signal indicating whether the plurality of electrodes are attached to the patient, wherein the control module is configured to generate the first voltage signal based on the output signal, in view of the teachings of Fain, for the obvious advantage of confirming good contact between the electrodes and the patient.
For claim 21, Gharib does not expressly disclose a timing module configured to periodically wake up and power on the amplifier module and the detection module to check whether the plurality of electrodes are attached to the patient.
However, Fain teaches a timing module (para [0043]) configured to (Examiner’s Note: functional language, i.e., capable of) periodically wake up and power on the amplifier module and the detection module to check whether the plurality of electrodes are attached to the patient (para [0043] and [0044]).
It would have been obvious to a skilled artisan to modify Gharib to include a timing module configured to periodically wake up and power on the amplifier module and the detection module to check whether the plurality of electrodes are attached to the patient, in view of the teachings of Fain, for the obvious advantage of conserving power while using the sensor.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharib, Fadem, Fain, and Townsend, and further in view of U.S. Patent Application Publication No. 2008/0183915 to Iima.
For claim 3, Gharib, Fadem, and Fain do not expressly disclose wherein: the payload request includes a plurality of slot status words; the control module is configured to (i) determine status of a plurality of time slots based on the plurality of slot status words, and (ii) select one or more of the time slots; and the physical layer module is configured to transmit one or more data payloads in the selected one or more of the time slots.
However, Iima teaches wherein a transmission waveform includes a plurality of slot status words (para [0009]); and determining a status of the time slots based on the plurality of status words (para [0009]), and selecting one or more time slots (para [0009]-[0010]); and transmitting the payload data in the selected one or more time slots (para [0010]).
It would have been obvious to a skilled artisan to modify Gharib wherein: the payload request includes a plurality of slot status words; the control module is configured to (i) determine status of a plurality of time slots based on the plurality of slot status words, and (ii) select one or more of the time slots; and the physical layer module is configured to transmit one or more data payloads in the selected one or more of the time slots, in view of the teachings of Iima, for the obvious advantage of placing the input/output if the data payload into a selected chassis designation that is required for a specification application, such as nerve shock therapy.
For claim 4, Gharib, Fadem, Fain, and Iima do not expressly disclose wherein the receive the synchronization request signal includes a plurality of synchronization request signals; the physical layer module is configured to periodically receive synchronization request signals from the console interface module or the nerve integrity monitoring device; synchronization intervals exist between transmission of consecutive pairs of the synchronization request signals; and the physical layer module is configured to transmit a plurality of data payloads in the selected one or more of the time slots of the synchronization request signals; wherein the synchronization request signal precedes the transmission of the data payloads.
However, Townsend teaches wherein the receive the synchronization request signal includes a plurality of synchronization request signals (col. 3, lines 31-45A) (see generally col. 2, line 64 – col. 4, line 10); the physical layer module is configured to periodically receive synchronization request signals from the console interface module or the nerve integrity monitoring device (col. 3, lines 31-45A) (see generally col. 2, line 64 – col. 4, line 10); synchronization intervals exist between transmission of consecutive pairs of the synchronization request signals (col. 3, line 64 – col., 4, line 10); and the physical layer module is configured to transmit a plurality of data payloads in the selected one or more of the time slots of the synchronization request signals (col. 3, line 52 – col. 4, line 10) (see generally col. 2, line 64 – col. 4, line 10); wherein the synchronization request signal precedes the transmission of the data payloads (see generally col. 2, line 64 – col. 4, line 10).
It would have been obvious to a skilled artisan to modify Gharib wherein the receive the synchronization request signal includes a plurality of synchronization request signals; the physical layer module is configured to periodically receive synchronization request signals from the console interface module or the nerve integrity monitoring device; synchronization intervals exist between transmission of consecutive pairs of the synchronization request signals; and the physical layer module is configured to transmit a plurality of data payloads in the selected one or more of the time slots of the synchronization request signals; wherein the synchronization request signal precedes the transmission of the data payloads., in view of the teachings of Townsend, for the obvious advantage of requesting data on a synchronization schedule to save power consumption of the device so that it is not over sampling.
Claim(s) 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharib, Fadem, Fain, and Townsend, and further in view of U.S. Patent Application Publication No. 2004/0135528 to Yasohara et al. (hereinafter “Yasohara”).
For claim 5, Gharib and Fadem do not expressly disclose a power module, wherein the power module is configured to (i) detect an impedance between the plurality of electrodes, and (ii) based on the impedance, power up a portion of the control module or a portion of the physical layer module.
However, Fain teaches a power module (para [0062] and [0064]), wherein the power module is configured (Examiner’s Note: functional language, i.e., capable of) to (i) detect an impedance between the plurality of electrodes (para [0064]).
Additionally, Yasohara teaches a structure capable of powering up based upon electrical properties of one or more electrodes (claims 2, 12, 14, 28, or 30).
It would have been obvious to a skilled artisan to modify Gharib to include a power module, wherein the power module is configured to (i) detect an impedance between the plurality of electrodes, and (ii) based on the impedance, power up a portion of the control module or a portion of the physical layer module, in view of the teachings of Fain and Yasohara, for the obvious advantage of conserving power of the device to only be used when needed.
For claim 6, Gharib and Fadem do not expressly disclose a power module, wherein the power module is configured to (i) detect an impedance between the plurality of electrodes, and (ii) based on the impedance, power up the control module or the physical layer module.
However, Fain teaches a power module (para [0062] and [0064]), wherein the power module is configured (Examiner’s Note: functional language, i.e., capable of) to (i) detect an impedance between the plurality of electrodes (para [0064]).
Additionally, Yasohara teaches a structure capable of powering up based upon electrical properties of one or more electrodes (claims 2, 12, 14, 28, or 30).
It would have been obvious to a skilled artisan to modify Gharib to include a power module, wherein the power module is configured to (i) detect an impedance between the plurality of electrodes, and (ii) based on the impedance, power up the control module or the physical layer module, in view of the teachings of Fain and Yasohara, for the obvious advantage of conserving power of the device to only be used when needed.
For claim 7, Gharib further discloses a power source (see unlabeled power cord in Fig. 2)).
Gharib, Fadem, and Fain do not expressly disclose wherein the power module is configured to, based on the impedance, enable supply of power from the power source to the control module or the physical layer module.
However, Yasohara teaches a structure that enables supply of power from a power source to a module (claims 2, 12, 14, 28, or 30).
It would have been obvious to a skilled artisan to modify Gharib wherein the power module is configured to, based on the impedance, enable supply of power from the power source to the control module or the physical layer module, in view of the teachings of Yasohara, for the obvious advantage of conserving power of the device to only be used when needed.
For claim 8, Gharib, Fadem, Fain, and Townsend do not expressly disclose wherein the power module is configured to power up the control module or the physical layer module if the impedance is less than a predetermined impedance.
However, Yasohara teaches a power module configured to (Examiner’s Note: functional language, i.e., capable of) power up a module if an electrical property is less than a predetermined electrical property (claims 2, 12, 14, 28, or 30).
It would have been obvious to a skilled artisan to modify Gharib wherein the power module is configured to power up the control module or the physical layer module if the impedance is less than a predetermined impedance, in view of the teachings of Yasohara, for the obvious advantage of conserving power of the device to only be used when needed.
For claim 9, Gharib and Fadem do not expressly disclose a power module configured to (i) detect a voltage across the plurality of electrodes, and (ii) based on the voltage, power up a portion of the control module or a portion of the physical layer module.
However, Fain teaches a power module (para [0062] and [0064]).
Additionally, Yasohara teaches a module configured to (i) detect a selected voltage across the plurality of electrodes (claims 2, 12, 14, 28, or 30), and (ii) based on the voltage, power up a portion of a module (claims 2, 12, 14, 28, or 30).
It would have been obvious to a skilled artisan to modify Gharib to include a power module configured to (i) detect a voltage across the plurality of electrodes, and (ii) based on the voltage, power up a portion of the control module or a portion of the physical layer module, in view of the teachings of Fain and Yasohara, for the obvious advantage of conserving power of the device to only be used when needed.
For claim 10, Gharib and Fadem do not expressly disclose a power module configured to (i) detect an amount of current received at one of the plurality of electrodes, and (ii) based on the amount of current, power up a portion of the control module or a portion of the physical layer module.
However, Fain further discloses a power module (para [0062] and [0064]).
Addtionally, Yasohara teaches a module configured to (Examiner’s Note: functional language, i.e., capable of) (i) detect a current received at one of the plurality of electrodes (claims 2, 12, 14, 28, or 30), and (ii) based on the amount of current, power up a portion of a module (claims 2, 12, 14, 28, or 30).
It would have been obvious to a skilled artisan to modify Gharib to include a power module configured to (i) detect an amount of current received at one of the plurality of electrodes, and (ii) based on the amount of current, power up a portion of the control module or a portion of the physical layer module, in view of the teachings of Yasohara, for the obvious advantage of conserving power of the device to only be used when needed.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharib, Fadem, Fain, and Townsend, and further in view of U.S. Patent Application Publication No. 2013/0261422 to Gilmore et al. (hereinafter “Gilmore”).
For claim 12, Gharib further discloses a housing to house the control module (see Fig. 2), and wherein: the plurality of electrodes that are configured to removably attach to the patient via a patch or are pin electrodes (“needle electrodes,” para [0090]).
However, Fain teaches a housing to house at leas the physical layer module (see physical structures in Fig. 3).
It would have been obvious to a skilled artisan to modify Gharib such that the multiple housings are a single housing for both the physical layer module and the control module because it has been held that a one piece construction instead of multiple structures disclosed in the prior art that are linked together would be merely a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Gharib, Fain, Fadem, and Townsend do not expressly disclose wherein: the control module within the housing snaps onto the plurality of electrodes via connectors; the control module is reusable and configured to be disconnected from a first plurality of electrodes of the plurality of electrodes and connected to a second plurality of electrodes of the plurality of electrodes; and the patch and the pin electrodes are not reusable.
However, Gerber teaches wherein: the plurality of electrodes are attached to a patch or are pin electrodes (para [0010]); the control module snaps onto the plurality of electrodes via connectors (para [0011]); the control module is reusable and configured to (Examiner’s Note: functional language, i.e., capable of) be disconnected from a first plurality of electrodes of the plurality of electrodes and connected to a second plurality of electrodes of the plurality of electrodes (para [0014]); and the patch and the pin electrodes are not reusable (para [0012]).
It would have been obvious to a skilled artisan to modify Gharib wherein: the control module within the housing snaps onto the plurality of electrodes via connectors; the control module is reusable and configured to be disconnected from a first plurality of electrodes of the plurality of electrodes and connected to a second plurality of electrodes of the plurality of electrodes; and the patch and the pin electrodes are not reusable, in view of the teachings of Gerber, for the obvious advantage of making a reposable unit that may be attached to different areas of the skin or to different patients, but still maintain some degree of sterility so that electrodes that have been implanted in the patient or on the patient are then not used in or on another patient.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharib, Fadem, Fain, and Townsend, and further in view of U.S. Patent Application Publication No. 2011/0237924 to McGusty et al. (hereinafter “McGusty”).
For claim 14, Gharib, Fadem, Fain, and Townsend do not expressly disclose wherein the plurality of electrodes comprise pad electrodes that each include a surface that extends through an adhesive layer to contact the patient and an opposite extending portion to engage the control module.
However, McGusty teaches a pad electrode (10) that has a surface that extends through an adhesive layer to contact the patient (para [0069]) and an opposite extending portion to engage a control module (see Figs. 12 and 13, element 110 reading the claimed “control module”).
It would have been obvious to a skilled artisan to modify Gharib wherein the plurality of electrodes comprise pad electrodes that each include a surface that extends through an adhesive layer to contact the patient and an opposite extending portion to engage the control module, in view of the teachings of Gilmore, because such a structure would be a suitable structure of achieving Gharib’s function of placing its electrodes on the skin of the patient.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharib, Fadem, Fain, and Townsend, and further in view of U.S. Patent No. 4,265,237 to Schwanbom et al. (hereinafter “Schwanbom”).
For claim 15, Gharib, Fadem, Fain, and Townsend do not expressly disclose wherein the control module is configured to connect to contacts on an endotracheal tube.
However, Schwanbom teaches wherein a control module is configured to (Examiner’s Note: functional language, i.e., capable of) connect to contacts on an endotracheal tube (Abstract).
It would have been obvious to a skilled artisan to modify Gharib wherein the control module is configured to connect to contacts on an endotracheal tube, in view of the teachings of Schwanbom, for the obvious advantage of sensing the muscle activity around a person’s trachea.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharib, Fadem, Fain, and Townsend, and further in view of U.S. Patent Application Publication No. 2008/0300650 to Gerber et al. (hereinafter “Gerber”).
For claim 16, Gharib, Fadem, Fain, and Townsend do not expressly disclose wherein: the control module comprises a temperature sensor; the temperature sensor is configured to detect a temperature and generate a temperature signal; and the physical layer module is configured to wirelessly transmit the temperature signal to the console interface module or the nerve integrity monitoring device.
However, Gerber teaches wherein: a control module (implantable device, Abstract) comprises a temperature sensor (Abstract); the temperature sensor is configured to detect a temperature and generate a temperature signal (Abstract); and a physical layer module is configured to wirelessly transmit the temperature signal to the console interface module or the nerve integrity monitoring device (Abstract) (also see Fig. 1).
It would have been obvious to a skilled artisan to modify Gharib wherein: the control module comprises a temperature sensor; the temperature sensor is configured to detect a temperature and generate a temperature signal; and the physical layer module is configured to wirelessly transmit the temperature signal to the console interface module or the nerve integrity monitoring device, in view of the teachings of Gerber, for the obvious advantage of sensing additional parameters such as temperature that allow for a more complete diagnosis to be made.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharib, Fadem, Fain, and Townsend, and further in view of U.S. Patent Application Publication No. 2011/0230782 to Bartol et al. (hereinafter “Bartol”).
For claim 19, Gharib, Fadem, Fain, and Townsend do not expressly disclose an accelerometer configured to generate an acceleration signal regarding movement relative to the plurality of electrodes, wherein the physical layer module is configured to wirelessly transmit the acceleration signal to the console interface module or the nerve integrity monitoring device.
However, Bartol teaches an accelerometer configured to (Examiner’s Note: functional language, i.e., capable of) generate an acceleration signal regarding movement relative to the plurality of electrodes (para [0003]); wherein a physical layer module is configured to (Examiner’s Note: functional language, i.e., capable of) wirelessly transmit the acceleration signal to a console interface module or a nerve integrity monitoring device (para [0037]).
It would have been obvious to a skilled artisan to modify Fain to include an accelerometer configured to generate an acceleration signal regarding movement relative to the plurality of electrodes, wherein the physical layer module is configured to wirelessly transmit the acceleration signal to the console interface module or the nerve integrity monitoring device, in view of the teachings of Bartol, for the obvious advantage of using it as one of the “one or more physiological sensors 270” of Fain to aid in adjustment of pacing stimulation rate and/or detecting changes in cardiac output/physiological condition of the heart.
Response to Arguments
Applicant’s arguments filed 10/5/22 have been fully considered.
With respect to the objection to the drawings, claim 14 recites “pad electrodes that have … an opposite extending portion to engage the control module” (emphasis added).  The electrodes 304 in Figs. 7A and 7B do not engage the control module 306.
With respect to the 112 invocations, the term “for” is not the only transition word that triggers a 112 invocation.  MPEP 2181(I) explicitly recognizes “configured to as another transitional phrase.
With respect to the 112(a) rejections, the examiner has reviewed para [0108] of Applicant’s specification as originally filed (cited on page 13 of the response filed 10/5/22) and still can’t find support for either claim 1 nor claim 14.  The examiner respectfully requests where the specification identifies support for “a plurality of electrodes having a surface configured to (i) selectively attach to a patient and be selectively removed from the patient,” as recited in claim 1 and “wherein the plurality of electrodes comprise pad electrodes that have a surface that extends through an adhesive layer to contact the patient and an opposite extending portion to engage the control module,” as recited in claim 14.
With respect to the 103 rejection(s), a new grounds of rejection has been established rendered some of Applicant’s arguments moot.  The other new argument that did not seem to be previously presented regards Fadem.  Applicant argues that Fadem does not teach or render obvious “upconverting a first voltage signal to a first radio frequency signal.”  However, Fadem is not relied upon for this part of the claim language.  Fadem is merely relied upon for teaching that a signal can be voltage.  Applicant does not appear to traverse that Fadem’s signal is a voltage signal.  The remaining arguments appear to be re-hashed from previous responses.  Accordingly, the examiner maintains the same position(s), and provides the same responses to these arguments that were previously made.  If there is a particular argument that Applicant wishes to go more in-depth on, the examiner respectfully suggests highlighting such an argument, providing the additional evidence and/or rational that was not previously submitted, and explaining why the examiner’s position may not fully address the argument.  This may also be done over a telephonic interview.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791